Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).	 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.1A. 	
Group I, claims 1-7, drawn to a moldless blowing station, comprising an armature configured to support a preform, a blow nozzle configured to sealingly engage an opening of the preform and deliver a liquid to cause expansion; and a platen disposed in axial alignment with the blow nozzle to support the expanded preform.
 Group II, claims 8-20, drawn to a manufacturing method for simultaneously forming and filling a container comprising: locating a preform in an armature of a moldless blowing station; sealably connecting a blow nozzle; delivering a liquid through the blow nozzle thereby urging the preform to freely expand until a closed end thereof contacts a platen to create a bottom of resultant container.

1B.
	Groups I & II lack unity of invention because Group I requires that, an armature configured to support a preform, a blow nozzle configured to sealingly engage an opening of the preform and deliver a liquid to cause expansion; and a platen disposed in axial alignment with the blow nozzle to support the expanded preform and Group II requires that, locating a preform in an armature of a moldless blowing station; sealably connecting a blow nozzle; delivering a liquid through the blow nozzle thereby urging the preform to freely expand until a closed end thereof contacts a platen to create a bottom of resultant container.
This technical feature of group I does not make a contribution over the prior art in view of Beller et al. (US 9,481,139) because Beller discloses as illustrated in Figs. 5-6, a preform 2 thus heated produces surprising results when the forming of a container 14 is done by free expansion, i.e., it is not done inside a mold having a cavity side wall for a container (col. 6, lines 27-30). A mold bottom 15 is configured to form a seat on the bottom 5 of the container (col. 6, lines 41-42). In practice, the hot preform 2 is simply mounted on a support 17 (an armature) from which it is suspended by its collar 6. A fluid under pressure (gas or liquid) is then injected into the preform 2 by means of a nozzle 18, which covers the neck 3 and is sealably applied to the support (col. 6, lines 45-50).      
Michael Dockins of Shumaker, Loop & Kendrick, LLP on 2-10-2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742